Citation Nr: 1147120	
Decision Date: 12/28/11    Archive Date: 01/09/12

DOCKET NO.  10-03 690	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for residuals of a neck injury.

2.  Entitlement to service connection for nerve damage of the left arm and hand, claimed as secondary to a neck injury.

3.  What evaluation is warranted for posttraumatic stress disorder (PTSD) with adjustment disorder and depression from November 20, 2009?


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The Veteran served on active duty from September 1954 to December 1957.

This matter comes before the Board of Veterans' Appeals' (Board) on appeal from November 2009 and June 2010 decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The Board acknowledges that additional evidence was received in August 2011, following the July 2011 statement of the case addressing the PTSD evaluation issue.  This evidence, however, is not relevant to that issue and a remand for a supplemental statement of the case is not required.  See 38 C.F.R. §§ 19.31, 19.37 (2011).  

A videoconference hearing was held before the undersigned Veterans Law Judge in October 2011.  At that time, the record was held open for 60 days so that additional evidence could be submitted.  To date, such evidence has not been received.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to service connection for residuals of a neck injury and for nerve damage of the left arm and hand, claimed as secondary to a neck injury, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDING OF FACT

For the period since November 20, 2009, the Veteran's PTSD has not been manifested by occupational and social impairment with deficiencies in most areas. 


CONCLUSION OF LAW

For the period since November 20, 2009, the criteria for an evaluation greater than 50 percent for PTSD are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As service connection, an initial rating, and an effective date have been assigned for PTSD, the notice requirements of 38 U.S.C.A. § 5103(a) have been met. 

VA has also fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim.  At the October 2011 hearing, the Veteran reported that he was treated for PTSD about six months ago at the VA Medical Center in Charleston.  The claims file contains VA treatment records dated through approximately June 2011.  The Veteran also reported that he received treatment at the Naval Hospital at Beaufort approximately five months ago.  Based on his testimony, it is unclear what the treatment was for.  Considering the recent examinations and lack of specific information provided by the Veteran, the Board finds no basis to remand for possible records.  In this regard, the "'duty to assist' is not a license for a 'fishing expedition' to determine if there might be some unspecified information which could possibly support a claim.  In connection with the search for documents, this duty is limited to specifically identified documents that, by their description, would be facially relevant and material to the claim."  Gobber v. Derwinski, 2 Vet.App. 470, 472 (1992).  The Board observes that there is also a VA primary outpatient clinic in Beaufort and these records are included in the claims file.  

The Veteran was provided VA examinations to determine the severity of his PTSD in June 2010 and June 2011.  The Board acknowledges the Veteran's testimony that his condition has worsened.  Objective evidence, however, does not show any significant changes and given the recent examinations, the Board finds the evidence of record sufficient for rating purposes.  Additional examination is not warranted.  

Evidence of record also shows that the Veteran is receiving benefits from the Social Security Administration.  On review, the appellant's receipt of such benefits is shown to be based on age and not disability.  The Veteran has not identified these records as relevant and under the circumstances of this case, the Board finds that a remand to obtain such records would serve no useful purpose.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010) (VA has an obligation to secure Social Security Administration records if there is a reasonable possibility that the records would help to substantiate the Veteran's claim); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).

On review, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of the adjudication with regard to the issue decided herein.  38 C.F.R. § 3.159(c).

Analysis

In June 2010, the RO granted entitlement to service connection for PTSD with an adjustment disorder and depression, and assigned a 30 percent evaluation effective November 20, 2009.  The Veteran disagreed with the evaluation and subsequently perfected this appeal.  In June 2011, the RO increased the evaluation for PTSD to 50 percent, also effective November 20, 2009.  

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule), found in 38 C.F.R. Part 4. 
Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Evaluation of a service-connected disorder requires a review of a veteran's entire medical history regarding that disorder.  38 C.F.R. §§ 4.1, 4.2 (2011); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  If there is a question as to which evaluation to apply to a veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held that evidence to be considered in the appeal of an initial assignment of a disability rating was not limited to that reflecting the then current severity of the disorder.  In Fenderson, the United States Court of Appeals for Veterans Claims (Court) also discussed the concept of the "staging" of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Id. at 126-127; see also Hart v. Mansfield, 21 Vet. App. 505 (2007). 

PTSD is evaluated pursuant to the General Rating Formula for Mental Disorders.  A 50 percent evaluation is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411. 

A 70 percent evaluation is warranted when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and the inability to establish and maintain effective relationships.  Id. 

The symptoms listed in the rating schedule are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

The global assessment of functioning scale reflects the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness." Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  A global assessment of functioning score of 51-60 indicates moderate symptoms or moderate difficulty in social, occupational or school functioning.  A score of 61-70 indicates some mild symptoms or some difficulty in social, occupational or school functioning.  A score of 71-80 indicates that if symptoms are present, they are transient and expectable reactions to psychosocial stressors or no more than slight impairment in social, occupational, or school functioning.  See American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV).  The Board is cognizant that a global assessment of functioning score is not determinative by itself. 

The Veteran contends that the currently assigned evaluation does not adequately reflect the severity of his disability.  At the October 2011 hearing, he reported nightmares and flashbacks on a daily basis.  He testified that sometimes he has panic attacks and is easily angered.  He reported sometimes feeling homicidal or suicidal.  He did report having a few friends and spending time with his grandchildren.  He tried to do things around the house but felt that his PTSD was worse and he was somewhat more depressed.  

A January 2010 VA progress note indicates that the Veteran was complaining of nightmares related to his service in Korea.  The Veteran was awake, alert, and oriented.  He was referred to mental health for PTSD.  The Veteran subsequently underwent a mental health diagnostic assessment consult.  He reported that for the past 2-3 months he had been waking up with nightmares of Korean War events.  He also reported a 2-3 month history of low energy, decreased appetite, and sadness.  He reported that he was hypervigilant, and that he had panic attacks every other day, sometimes triggered by stress and sometimes they were spontaneous.  He denied any thoughts of suicide, as well as any history of suicide attempts or violence.  On mental status examination, the Veteran was described as slowed, elderly, and well groomed.  Behavior was appropriate.  Psychomotor activity was slowed.  His mood was flat and depressed and affect was blunted.  There were no signs of suicidal ideation, hallucinations or delusions.  His thought processes were normal, and memory and orientation were good.  His judgment was okay but his insight was poor.  Axis I diagnoses were new onset posttraumatic stress disorder, late onset major depression, and panic disorder.  A global assessment of functioning score of 75 was assigned.  The psychiatrist noted that posttraumatic stress disorder and depression seemed to have onset together over the past few years for no apparent reason.  It was noted that a patient with hypertension at this age likely had white matter disease in the brain and a small stroke could have set the stage.  The Veteran was started on Sertraline for depression and Ativan for anxiety and panic.  

A February 2010 mental health note indicates that the Veteran was doing some better with fewer nightmares.  He was still irritable, and while they were not worse, there were no other improvements in his depressive symptoms.  On mental status examination his behavior and speech were normal.  His affect was depressed, but with a hint of an occasional smile which was slightly improved from last visit.  There was no suicidal or homicidal ideation, hallucinations or delusions.  His thought processes were normal, and his memory and orientation were good.  His judgment remained fair.  His insight was poor.  

Magnetic resonance imaging (MRI) of the brain in March 2010 showed signs of cerebellar atrophy.  A March 2010 mental health note indicates that the Veteran still has an occasional nightmare.  Daytime anxiety was better but he still lacked energy.  He reportedly spent most days sitting alone or with the TV.  He declined to attend Easter services with his grandchildren because of his fear of crowds and lack of energy.  On mental status examination his speech was normal, but slow, with some speech latency.  A restricted range of affect was noted with some laughter.  His thought processes were linear, and memory and orientation were good.  His judgment was also good but insight was only fair.  The psychiatrist noted that the Veteran was able to take the medications and was showing some improvement but seemed to have plateaued with significant remaining symptoms.  

The Veteran underwent a VA PTSD examination in June 2010.  On examination, the Veteran was dressed neatly.  His speech was garbled and he sat back throughout most of the session in a relaxed state.  His thought processes were within normal limits.  The Veteran reported that he isolated himself and spent most of his time alone.  He reported a history of being angry and irritable, and was easily upset and frequently nervous.  He reported being sad and depressed over the prior four to five years since his neck operation and corresponding loss of mobility.  He endorsed sleep difficulties.  Jet planes and loud noises cause anxiety.  On mental status examination his hygiene was noted to be clean and neat.  His affect was serious and within normal limits.  His current mood was reported as both sad and nervous.  He denied hallucinations or delusions, as well as suicidal or homicidal ideation.  The examiner opined that the Veteran had difficulty communicating and it was hard to understand him, but the appellant had no difficulty understanding the examiner.  His memory was reported as fading.  His focus and concentration were reported to be limited.  The examiner noted that the appellant's mood had significantly deteriorated since the 2006 operation.  Due to stroke symptoms, the Veteran was incapable of working or managing his monies.  It was noted that the Veteran experienced startle response, insomnia, fight/flight response, avoidance behavior and intrusive memories.  The Axis I diagnosis was adjustment disorder with depressed mood and PTSD.  A global assessment of functioning score of 58 was assigned.  

In his July 2010 notice of disagreement, the Veteran stated that he told the doctor that he had hallucinations, delusions, and suicidal and homicidal ideations.  He referenced that portion of the report where the physician said he was hard to understand.  In a subsequent July 2010 statement, the Veteran reiterated suicidal and homicidal thoughts.  

The Veteran underwent a VA aid and attendance examination in December 2010.  He denied any memory loss.  The examiner indicated that he required regular assistance to protect him from the hazards of his daily environment with falls and he was restricted to his immediate home.  

The Veteran most recently underwent a VA examination in June 2011.  He was appropriately attired and appeared to be mildly halting intellectually.  The Veteran retired in January 1997 and his wife indicated that he could not get around much and was not very active.  He watched TV.  The examiner noted that psychiatric medications were discontinued by the Veteran's primary care physician.  Present symptoms were given as poor sleep and poor concentration.  The Veteran's wife stated that the appellant did not want to be bothered with many things and she had to stay and care for him.  The Veteran's wife described the frequency of psychiatric symptoms as "pretty steady" and severity as "probably mild".  She noted that the Veteran was 79 and was slowing down in every way.  The examiner concurred and noted that he saw the appellant's gentle decline into old age, generally with mild increase in PTSD symptoms.  The Veteran's wife indicated that the claimant acted up a bit and it was difficult to make sure he kept clean.  Quality of peer relationships was described as "less and less so now."  The Veteran's wife described social relationships as "church."  The Veteran was not assaultive and his wife had not heard of any suicide statements or attempts.  An impairment of thought processes was evident, but mild.  The examiner noted the Veteran seemed quite happy to remain relatively vegetative.  The claimant was aware of person, place, time and situation, but was fixated on speaking of his physical conditions.  Marital relationship was described as loving.  Family relationships were noted.  His speech was perseverative and rambling.  The Veteran did not complain of sleep impairment.  The examiner noted that social functioning appeared moribund.  The Axis I diagnosis was chronic, moderate posttraumatic stress disorder; no change noted at this time.  A global assessment of functioning score of 53 was assigned.  

In considering the merits of the claim, the medical records suggest the Veteran experienced a stroke or had stroke-like symptoms.  Examinations of record have not indicated whether any of the Veteran's symptoms are related to same, as opposed to service-connected PTSD.  When it is not possible to separate the effects of the service-connected condition from any nonservice-connected condition, 38 C.F.R. § 3.102 requires that reasonable doubt be resolved in the claimant's favor and that such manifestations be attributed to the service-connected disability.  Mittleider v. West, 11 Vet. App. 181 (1998). 

On review, the Board finds that the disability picture pertaining to the Veteran's service-connected PTSD with adjustment disorder and depression does not more nearly approximate the criteria for a 70 percent evaluation.  That is, the overall evidence is against finding that the Veteran's service-connected psychiatric disability is productive of occupational and social impairment with deficiencies in most areas.  

In making this determination, the Board acknowledges that the Veteran's speech has been described as "garbled" and "perseverative and rambling".  The Board has also considered the Veteran's statements regarding suicidal ideation.  VA outpatient records and examinations, however, repeatedly indicate the absence of suicidal and homicidal ideation, and his wife was also not aware of any.  The Board thus questions the credibility of the Veteran's statements in this regard.  There is evidence of panic attacks and depression.  These are not, however, near-continuous nor do they appear to affect his ability to function.  The Board observes that the Veteran has demonstrated a need for aid and attendance, but based on the December 2010 VA examination report, this is related to physical disability and not psychiatric disability.  While the Veteran reports that he is easily angered and upset, the evidence of record does not suggest impaired impulse control or other violent behavior.  The Veteran has been repeatedly described as well-groomed.  While a recent examination noted that he was content to remain relatively "vegetative," he had been consistently described as oriented and there is otherwise no indication that he is unaware of his surroundings.  The evidence does show that the Veteran has limited social functioning and tends to isolate, but the evidence does not indicate that he is unable to establish and maintain any effective relationships due to his posttraumatic stress disorder.  On the contrary, he has a long-standing marriage and appears to have a close relationship with his spouse.  His daughter and her family live with them.  Additionally, the Veteran is retired and other than some avoidance of crowds, the evidence does not indicate difficulty in adapting to stressful circumstances.  

The most recent VA examination described the Veteran's PTSD as moderate and the assigned global assessment of functioning scores reflect no more than a mild to moderate impairment.  The overall evidence is consistent with the assigned 50 percent evaluation.  

The Veteran's symptoms have not varied significantly during the appeal period and the Board finds no basis for assigning staged ratings.  Fenderson.

The Board has considered the potential application of other various provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Shinseki, 573 F.3d 1366 (Fed.Cir. 2009). 

In light of the evidence discussed above, the rating criteria for service-connected PTSD reasonably describe the Veteran's disability level and symptomatology.  Higher schedular evaluations are available for greater levels of disability.  Thus, as his disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and a referral for extraschedular evaluation is not in order. Id.   

Finally, in reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the appellant's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet.App. 49 (1990). 

The appeal is denied. 


ORDER

For the period since November 20, 2009, entitlement to an evaluation greater than 50 percent for posttraumatic stress disorder with an adjustment disorder and depression is denied.  


REMAND

Under the Veterans Claims Assistance Act of 2000, VA has a duty to assist a veteran in the development of a claim.  This includes providing a VA examination when necessary.  An examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.  See 38 C.F.R. § 3.159(c)(4).  In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the Court held that the third prong, which requires an indication that the claimant's disability or symptoms 'may be' associated with the established event, is a low threshold. 

The evidence of record shows a current disability.  Private medical records show that the Veteran had cervical stenosis and myelopathy and underwent cervical spine surgery in December 2006.  

The Veteran contends that he injured his neck during the Korean War.  In statements and testimony, he reported that during combat, he was hit in the back of the neck and head with a rifle.  He immediately felt pain and went to an aid station.  He testified that he was still having problems with his neck at discharge and that these have continued to date.  

The RO determined that service treatment records were unavailable for review.  The claims file, however, contains the Veteran's November 1957 separation examination, which is negative for any complaints or findings related to the neck.  

Regardless, the evidence of record shows that the Veteran served in Korea and was awarded the Combat Infantryman Badge.  Pursuant to 38 U.S.C.A. § 1154(b) (West 2002), combat veterans may establish service incurrence of a disease or injury through satisfactory lay or other evidence which is consistent with the circumstances, conditions or hardships of service, even in the absence of official record of such incurrence.  See also 38 C.F.R. § 3.304(d) (2011).  

The Veteran's reports of sustaining a neck injury during combat are consistent with the circumstances of his service.  Thus, an in-service event is established.  Notwithstanding, while the combat presumption can assist the Veteran in establishing the in-service injury, it does not aid in otherwise establishing a medical nexus.  See Libertine v. Brown, 9 Vet. App. 521, 522-23 (1996).  

The Veteran has reported continuity of symptoms since service and under the circumstances of this case, an examination and medical opinion are needed.  McLendon.

The Veteran also contends that he has nerve damage of the left arm and hand related to his neck disability.  An October 2008 VA neurology note indicates that with the Veteran's history of cervical spine surgery involving C4-C7, it is most probable that his symptoms are secondary to cervical polyradiculopathy.  Thus, any associated neurologic abnormalities should be addressed on VA examination.  

On remand, the Veteran should be given another opportunity to identify any treatment for his neck since discharge, to include at the Naval Hospital at Beaufort.  Updated VA records should also be obtained.  See 38 C.F.R. § 3.159(c)(2).

Finally, the Board notes that the remanded issues were last addressed in a December 2009 statement of the case.  Additional relevant evidence was added to the record following the statement of the case and prior to certification.  Such evidence should be considered.  See 38 C.F.R. §§ 19.31, 19.37.  
 
Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  The RO/AMC must contact the Veteran and request that he identify any additional treatment records pertaining to his neck that have not previously been submitted to VA or identified as available for review.  The Veteran should specifically be asked to identify any relevant dates of treatment at the Naval Hospital in Beaufort.  If the RO cannot locate such records, the RO must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

2.  The RO/AMC should request treatment records from the VA Medical Center in Charleston, to include the VA Beaufort outpatient clinic, for the period from July 2011 to the present.  All records obtained should be associated with the claims file.  If the RO/AMC cannot locate any Federal records requested herein, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO/AMC must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim.  The claimant must then be given an opportunity to respond. 

3.  Thereafter, the RO/AMC should schedule the Veteran for a VA neurosurgical examination to determine the nature and etiology of his claimed neck injury.  The claims folders and a copy of this remand must be available for review by the examiner. 

The neurosurgeon is to provide an opinion as to whether the Veteran's current cervical spine disability is at least as likely as not etiologically related to active military service or events therein.  The examiner is advised that the Veteran is a combat veteran and his reports of an in-service neck injury are accepted.  The examiner is to provide a complete rationale for any opinion offered.  If the examiner is unable to provide an opinion that fact must be stated and the reasons why an opinion cannot be provided explained.  

The examiner is also to address the etiology of any associated neurologic abnormalities, to include the Veteran's complaints of nerve damage in the left arm and hand.  

A complete rationale must be provided for any opinion offered.

4.  After the development requested has been completed, the RO/AMC should review the examination reports to ensure that they it is in complete compliance with the directives of this REMAND.  If any report is deficient in any manner, the RO/AMC must implement corrective procedures at once. 

5.  The Veteran is to be notified that it is his responsibility to report for the examination and to cooperate in the development of the claim. The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011). 

6.  Upon completion of the above requested development and any additional development deemed appropriate, the RO/AMC must readjudicate the issues of entitlement to service connection for residuals of a neck injury, and entitlement to service connection for nerve damage to the left arm and hand, claimed as secondary to a neck injury.  All evidence received since the December 2009 statement of the case should be considered.  All applicable laws, regulations, and theories of entitlement should also be addressed.  If the benefits sought on appeal remain denied, the appellant and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


